

Nicor Inc.
Form 10-K
Exhibit 10.46




FIRST AMENDMENT TO THE
NICOR INC. SALARY DEFERRAL PLAN




WHEREAS, Nicor Inc., (the “Company”), established and maintains the Nicor Inc.
Salary Deferral Plan (“Salary Deferral Plan”)


WHEREAS, amendment of the Salary Deferral Plan is desirable in order to take
advantage of special transition rules applicable to the Salary Deferral Plan
pursuant to guidance issued by the Internal Revenue Service under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) in order to
ease administration of Salary Deferral Plan.


NOW, THEREFORE, pursuant to the power and authority reserved to the Company
pursuant to Section 8.1 of the Salary Deferral Plan and delegated to the
undersigned officer by resolution dated November 17, 2005 the Salary Deferral
Plan is hereby amended, effective as January 1, 2005 by adding the following
Section 5.15 to the Salary Deferral Plan:


“5.15 Section 409A Distributions in 2005. Notwithstanding the provisions of
Sections 2.2(f) and 5.9 and in accordance with IRS Notice 2005-1, each
Participant whose Termination Date was due to Normal Retirement or Early
Retirement in calendar year 2005 shall be permitted to (i) cancel his
Participation Election for salary otherwise payable in 2005 and/or (ii) have any
portion of his Account balance that would be subject to Section 409A of the Code
paid in a lump sum distribution in 2005.”
 
  IN WITNESS WHEREOF, the duly authorized officer has caused this First
Amendment to be executed on this 15th day of December, 2005.




NICOR INC.




By: /s/ CLAUDIA J. COLALILLO
Claudia J. Colalillo
Its: Senior Vice President, Human Resources and Corporate Communications

